Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed 11 May 2021, with respect to Claims 1-7 have been fully considered and are persuasive.  The 112 rejection of Claims 1-7 has been withdrawn.
Allowable Subject Matter
Claims 1-10 are allowed over prior arts as discussed in Applicant’s Remarks filed on 11 May 2021.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-9 is the inclusion of the limitations of an inkjet recording apparatus that includes three or more recording heads, wherein first to third inks each contain a pigment and a polyhydric alcohol monobutyl ether, of the first to third inks, the first ink has a lowest pigment content ratio, the third ink has a pigment content ratio equal to or higher than that of the second ink, the second ink has a polyhydric alcohol monobuthyl ether content ratio higher than that of the first ink, and the third ink has a polyhydric alcohol monobutyl ether content ratio higher than that of the second ink.  It is these limitations found in the claims, as they are claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AN H DO/Primary Examiner, Art Unit 2853